 


109 HR 4445 IH: To provide an exclusion from gross income for income earned in 2005 from sources within the Hurricanes Katrina and Rita core disaster area.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4445 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide an exclusion from gross income for income earned in 2005 from sources within the Hurricanes Katrina and Rita core disaster area. 
 
 
1.Exclusion of income for residents of the Hurricanes Katrina and Rita core disaster area 
(a)General ruleIn the case of an individual, there shall be excluded from gross income for each taxable year beginning during calendar year 2005 an amount equal to the qualified earned income of the taxpayer. 
(b)Limitation based on foreign earned income exclusion rule 
(1)In generalThe amount which may be excluded under subsection (a) for any taxable year shall not exceed the amount of qualified earned income computed on a daily basis at an annual rate equal to the exclusion amount for the calendar year in which such taxable year begins.  
(2)Exclusion amountFor purposes of paragraph (1), the exclusion amount is the amount in effect for calendar year 2005 under section 911(b)(2) of the Internal Revenue Code of 1986. 
(c)Qualified earned incomeFor purposes of this section— 
(1)In generalThe term qualified earned income means earned income (as defined by section 911(d)(2) of such Code) of a qualified individual. For purposes of the preceding sentence, rules similar to the rules of section 911(b) of such Code shall apply. 
(2)Qualified individualThe term qualified individual means an individual whose tax home is in the Hurricanes Katrina and Rita core disaster area and— 
(A)who is a citizen or resident of the United States and establishes to the satisfaction of the Secretary that he has been a bona fide resident of the Hurricanes Katrina and Rita core disaster area for the uninterrupted period which includes the entire taxable year beginning in 2005,  
(B)who is a citizen or resident of the United States and who, during calendar year 2005, is present in such core disaster area during at least 330 full days in such year, or   
(C)whose earned income for the immediately preceding taxable year attributable to sources within the Hurricanes Katrina and Rita core disaster area is greater than 50 percent of such individual’s total earned income for such taxable year. 
(3)Tax homeThe term tax home means, with respect to any individual, such individual’s home for purposes of section 162(a)(2) of such Code (relating to traveling expenses while away from home). An individual shall not be treated as having a tax home in the Hurricanes Katrina and Rita core disaster area for any period for which his abode is within the United States outside of the Hurricanes Katrina and Rita core disaster area. 
(4)Hurricanes Katrina and Rita core disaster area 
(A)In generalThe term Hurricanes Katrina and Rita core disaster area means that portion of the Hurricane Katrina disaster area and the Hurricane Rita disaster area determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina or Hurricane Rita. 
(B)Hurricane katrina disaster areaThe term Hurricane Katrina disaster area means an area with respect to which a major disaster has been declared by the President before September 14, 2005, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Katrina.  
(C)Hurricane rita disaster areaThe term Hurricane Rita disaster area means an area with respect to which a major disaster has been declared by the President, before October 6, 2005, under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of Hurricane Rita. 
(5)Waiver of period of stayNotwithstanding paragraph (2), an individual who— 
(A)is a bona fide resident of, or is present in, the Hurricanes Katrina and Rita core disaster area for any period,  
(B)leaves the Hurricanes Katrina and Rita core disaster area by reason of Hurricane Katrina or Hurricane Rita— 
(i)during any period during which the Secretary determines that individuals were required to leave such area because of adverse conditions in such area which precluded the normal conduct of business by such individuals, and  
(ii)before meeting the requirements of paragraph (1), and  
(iii)establishes to the satisfaction of the Secretary that such individual could reasonably have been expected to have met such requirements but for the conditions referred to in clause (i), shall be treated as a qualified individual with respect to the period described in subparagraph (A) during which he was a bona fide resident of, or was present in, such core disaster area and in applying subsection (b) with respect to such individual, only the days within such period shall be taken into account. 
(d)Secretary definedFor purposes of this section, the term Secretary means the Secretary of the Treasury or the Secretary’s delegate.  
(e)Amounts excluded treated as section 911 exclusion for purposes of Internal Revenue Code of 1986For purposes of the Internal Revenue Code of 1986, any amount excluded under this section shall be treated as an amount to excluded under section 911 of such Code. 
(f)Rule of interpretationThis section shall be interpreted and applied using the principles of section 911 of such Code.  
(g)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section. Such regulations shall be similar to the regulations prescribed under section 911(d)(9) of such Code.   
 
